DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-17 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-11, and 13-17 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Wang et al. (US 2016/0191872 A1).
For claim 1, Wang discloses all the claimed subject matter.  Wang discloses a projection device (see Fig. 1, projector unit 108), comprising a signal receiver, a communication interface (see Fig. 1 first communication unit 106), a storage device, a processor (see Fig. 1, first control unit 110 and [0035] first control unit contains storage for projection information including SID, see also [0032] the first control unit includes a 
For claim 2, Wang discloses all the claimed subject matter, as set forth in claim 1.  Wang discloses the processor analyzes the content of the signal source, and determines the current projection context according to the content of the signal source (see Fig. 3 steps S306-S308 and [0034], establishing a communication containing predetermined setup information, and updating the projection apparatus 102 with personalized projection setup information, see also Fig. 4, initial setup and updating after user login)..
For claim 4, Wang discloses all the claimed subject matter, as set forth in claim 1.  Wang discloses the communication interface is configured to connect to an external 
For claim 5, Wang discloses all the claimed subject matter, as set forth in claim 1.  Wang discloses an input device, connected to the processor and configured to receive a setting instruction, wherein the processor adjusts the current setting according to the setting instruction, and stores the adjusted current setting to the external device as the context default setting in the current projection context (see Fig. 2, receiving SDV from projection device 102, see also [0037]).
For claim 6, Wang discloses all the claimed subject matter, as set forth in claim 1.  Wang discloses the processor further transmits device information to the external device through the communication interface, such that the external device stores the adjusted current setting as the context default setting of the device information in the current projection context (see Fig. 3 steps S306-S308 and [0034], establishing a communication containing predetermined setup information, and updating the projection apparatus 102 with personalized projection setup information, see also Fig. 4, initial setup and updating after user login)..
For claim 7, Wang discloses all the claimed subject matter, as set forth in claim 1.  Wang discloses the processor further 10transmits a device request information to the external device through the communication interface, such that the external device returns a device default setting corresponding to the device request information, and the processor adjusts the current setting according to the device default setting in response to that receiving the device default setting through the communication interface (see 
For claim 8, Wang discloses all the claimed subject matter, as set forth in claim 1.  Wang discloses the processor further automatically scans whether there is a device default setting corresponding to device information in the external device in response to that detecting a connection signal from the external device, and adjusts the current setting according to the device default setting if there is the device default setting corresponding to the device information  (see Fig. 2, communicating SID from portable apparatus 104 and SDV to portable apparatus 104, relating to the process starting when connecting the devices for a meeting, see also [0034] and [0037]).
For claim 9, Wang discloses all the claimed subject matter.  Claim 9 is met for the same reasons as claims 1 and 5.
For claim 10, Wang discloses all the claimed subject matter.  Claim 10 is met for the same reasons as claims 1 and 4.
For claim 11, Wang discloses all the claimed subject matter, as set forth in claim 1.  Claim 11 is met for the same reasons as claim 2. 
For claim 13, Wang discloses all the claimed subject matter, as set forth in claim 1.  Claim 13 is met for the same reasons as claim 5.
For claim 14, Wang discloses all the claimed subject matter, as set forth in claim 1.  Claim 14 is met for the same reasons as claim 6.
For claim 15, Wang discloses all the claimed subject matter, as set forth in claim 1.  Claim 15 is met for the same reasons as claim 7.

For claim 17, Wang discloses all the claimed subject matter.  Claim 17 is met for the same reasons as claims 1 and 4.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. in view of Bala et al. (US 2006/0126138 A1).
For claim 3, Wang and Bala teach all the claimed subject matter, as set forth in claim 1.  However, Wang fails to disclose an external environment detector, connected to the processor, and configured to 20detect an external environment and generate environmental information, such that the processor determines the current projection context according to the environmental information.  Further, the examiner maintains that it was known in the art as taught by Bala.  Bala teaches an external environment detector, connected to the processor, and configured to 20detect an external environment and generate environmental information, such that the processor determines the current projection context according to the environmental information (see Fig. 1, determining current projection with a camera 130, see also [0021], calibrating built-in projector 
For claim 12, Wang and Bala teach all the claimed subject matter, as set forth in claim 10.  Claim 12 is met for the same reasons as claim 3.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN B SANDERS whose telephone number is (571)272-3894.  The examiner can normally be reached on Monday-Friday 12-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on (571) 272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JUSTIN B SANDERS/Examiner, Art Unit 2422                                                                                                                                                                                                        /JOHN W MILLER/Supervisory Patent Examiner, Art Unit 2422